 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 895 
In the House of Representatives, U. S.,

November 7, 2009
 
RESOLUTION 
Honoring the lives of the brave soldiers and civilians of the United States Army who died or were wounded in the tragic attack of November 5, 2009 at Fort Hood, Texas.  
 
 
That the House of Representatives honors the lives of the brave soldiers and civilians of the United States Army who died or were wounded in the tragic attack of November 5, 2009, at Fort Hood, Texas. The American people share the pain and grief of this tragic loss. Our thoughts and prayers will continue to be with the families of those who were so unfortunately taken from them. 
 
Lorraine C. Miller,Clerk.
